219 F.2d 233
UNITED STATES ex rel. John COLLINS, Appellant,v.Robert A. HEINZE, Warden of California State Prison atFolsom, California, Appellee.
No. 14367.
United States Court of Appeals, Ninth Circuit.
Jan. 21, 1955.

Before DENMAN, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
Collins complains that a number of papers he attempted to send to this court were retained by the officials at Folsom Prison.  A check of these documents shows they have been received by this court.  He also complains that the officials at Folsom Prison gave him a dull razor blade to shave with, an undersized light bulb, and that they have interfered with his sleep.  No question warranting action by this court is stated.  The application is denied.